F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                         April 16, 2007
                                 TENTH CIRCUIT                       Elisabeth A. Shumaker
                                                                         Clerk of Court


 D A V ID L. H ILLIA RD ,

               Plaintiff-Appellant,                       No. 06-7062
          v.                                             (E.D. of Okla.)
 C HA RLES R AY , Warden, JO E                      (D.C. No. CV -05-154-S)
 CROW , W arehouse Supervisor,
 STEVE KAISER, Previous W arden,
 ROBERT EZELL, Assistant W arden,
 DA VIS CORR ECTION AL FACILITY
 M EDICAL DEPA RTM ENT, and
 O K LA H OMA D EPA RTM EN T OF
 CO RR ECTIONS,

               Defendants-Appellees.



                            OR D ER AND JUDGM ENT *


Before H E N RY, T YM KOV IC H, and HO LM ES, Circuit Judges. **


      David L. Hilliard, an Oklahoma state prisoner, proceeding pro se, appeals

the district court’s dismissal of his claim against several prison officials for


      *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
failure to provide adequate medical care. The district court dismissed Hilliard’s

complaint because Hilliard failed to demonstrate exhaustion of his administrative

remedies as to all claims. To support the requirement that a prisoner’s complaint

must demonstrate total administrative exhaustion, the district court relied on

Steele v. Fed. Bureau of Prisons, 355 F.3d 1204, 1209–10 (10th Cir. 2003)

(holding prisoners have the burden of pleading exhaustion) and Ross v. County of

Bernalillo, 365 F.3d 1181, 1189 (10th Cir. 2004) (holding prisoner must exhaust

remedies on all claims presented).

      In Freeman v. Watkins, 479 F.3d 1257 (10th Cir. 2007), however, we

recently recognized that the Supreme Court’s decision in Jones v. Bock, 127 S.

Ct. 910 (2007), overruled both Steele and Ross. Accordingly, Hilliard need not

show in his complaint that he has administratively exhausted his claims. See

Jones, 127 S. Ct. at 921. Rather, the defendants may raise failure to exhaust as an

affirmative defense. See id. Furthermore, Hilliard may proceed on his exhausted

claims even if he has not exhausted others. See id. at 923–26.

      The district court also determined Hilliard’s action was frivolous and

should be dismissed under 28 U.S.C. § 1915(e) (providing that when a court has

authorized an action to proceed in form a pauperis, the court shall dismiss the case

if it thereafter determines the action is frivolous). Because the court devoted the

substance of its order to discussing our now-superceded precedent requiring an

inmate to adequately plead exhaustion, we will treat the court’s finding of

                                         -2-
frivolousness as based on that precedent and not as an independent ground for

dismissal.

      In light of the foregoing discussion, we V ACATE the district court’s

decision and REM AND for further proceedings in accordance with Jones v. Bock.

W e remind Hilliard of his obligation, under the district court’s order granting

leave to proceed in form a pauperis, to continue making partial payments on the

filing fee until the entire fee has been paid.

                                                     Entered for the Court

                                                     Timothy M . Tymkovich
                                                     Circuit Judge




                                           -3-